Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 1 of 15




                    EXHIBIT 1
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 2 of 15



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


Rebecca Brooks, et al.,
                                                                CIVIL ACTION NO. 20-cv-00281
                 Plaintiffs,

v.

Thomas Mahoney III, et al.,

                 Defendants.


        PROPOSED INTERVENOR-DEFENDANT’S PROPOSED ANSWER TO
     PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Proposed Intervenor-Defendant the Democratic Party of Georgia (“DPG”), by and through

its attorneys, answers Plaintiffs’ complaint for declaratory and injunctive relief as set forth below.

Unless expressly admitted, each allegation in the complaint is denied, and DPG demands strict

proof thereof.

                                         INTRODUCTION

        1.       Paragraph 1 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required. To the extent a response

is required, DPG denies the same.

        2.       Paragraph 2 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required. Intervenor DPG further

denies that Plaintiffs are entitled to any of the relief they seek.




                                                  -1-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 3 of 15



                                JURISDICTION AND VENUE

          3.   Paragraph 3 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required. To the extent a response

is required, DPG denies the same.

          4.   In response to paragraph 4 of Plaintiffs’ complaint, DPG denies that this Court has

subject-matter jurisdiction.

          5.   Paragraph 5 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required.

                                            PARTIES

          6.   In response to paragraph 6 of Plaintiffs’ complaint, DPG lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and they are therefore

denied.

          7.   In response to paragraph 7 of Plaintiffs’ complaint, DPG lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and they are therefore

denied.

          8.   In response to paragraph 8 of Plaintiffs’ complaint, DPG lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and they are therefore

denied.

          9.   In response to paragraph 9 of Plaintiffs’ complaint, DPG lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and they are therefore

denied.




                                               -2-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 4 of 15



          10.   In response to paragraph 10 of Plaintiffs’ complaint, DPG lacks knowledge or

information sufficient to form a belief as to the truth of these allegations, and they are therefore

denied.

          11.   Paragraph 11 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required. To the extent a response

is required, DPG lacks knowledge or information sufficient to form a belief as to the truth of these

allegations, and they are therefore denied.

          12.   In response to paragraph 12 of Plaintiffs’ complaint, DPG admits that Thomas

Mahoney III, Marianne Heimes, Malinda Hodge, Antwan Lang, and Debbie Rauers are members

of the Chatham County Board of Elections. Paragraph 12 of Plaintiffs’ complaint otherwise

contains mere characterizations, legal contentions, conclusions, and opinions to which no response

is required. To the extent a response is required, DPG denies the same.

          13.   In response to paragraph 13 of Plaintiffs’ complaint, DPG admits that Anthony

Lewis, Susan Motter, Dele Lowman Smith, and Samuel E. Tillman are members of the DeKalb

County Board of Elections. DPG denies that Becky Vu is a member of the DeKalb County Board

of Elections; instead, Boaky N. Vu is listed on the Board’s website as a Republican member of the

DeKalb County Board of Elections. Paragraph 13 of Plaintiffs’ complaint otherwise contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is required.

          14.   In response to paragraph 14 of Plaintiffs’ complaint, DPG admits that Mary Carole

Cooney, Vernetta Keith Nuriddin, Kathleen Ruth, Aaron Johnson, and Mark Wingate are members

of the Fulton County Board of Elections. Paragraph 14 of Plaintiffs’ complaint otherwise contains

mere characterizations, legal contentions, conclusions, and opinions to which no response is

required.



                                               -3-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 5 of 15



       15.     In response to paragraph 15 of Plaintiffs’ complaint, DPG admits that Carol

Wesley, Dorothy Foster Hall, Patricia Pullar, Darlene Johnson, and Diane Givens are members of

the Clayton County Board of Elections. Paragraph 15 of Plaintiffs’ complaint otherwise contains

mere characterizations, legal contentions, conclusions, and opinions to which no response is

required.

       16.     In response to paragraph 16 of Plaintiffs’ complaint, DPG admits that John

Mangano, Ben Satterfield, Stephen W. Day, Dr. Wandy Taylor, and Alice O’Lenick are members

of the Gwinnett County Board of Elections. Paragraph 16 of Plaintiffs’ complaint otherwise

contains mere characterizations, legal contentions, conclusions, and opinions to which no response

is required.

       17.     In response to paragraph 17 of Plaintiffs’ complaint, DPG admits that Phil Daniell,

Fred Aiken, Pat Gartland, Jessica M Brooks, and Darryl O. Wilson are members of the Cobb

County Board of Elections. Paragraph 17 of Plaintiffs’ complaint otherwise contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is required.

       18.     In response to paragraph 18 of Plaintiffs’ complaint, DPG admits that Tim McFalls,

Sherry T. Barnes, Marcia Brown, Terence Dicks, and Bob Finnegan are members of the Richmond

County Board of Elections. Paragraph 18 of Plaintiffs’ complaint otherwise contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is required.

       19.     In response to paragraph 19 of Plaintiffs’ complaint, DPG admits that Donna

Morris-McBride, Andy Callaway, Arch Brown, and Mildred Schmelz are members of the Henry

County Board of Elections. Paragraph 19 of Plaintiffs’ complaint otherwise contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is required.




                                               -4-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 6 of 15



       20.     In response to paragraph 20 of Plaintiffs’ complaint, DPG admits that Brad

Raffensperger is the Secretary of State of the State of Georgia. Paragraph 20 of Plaintiffs’

complaint otherwise contains mere characterizations, legal contentions, conclusions, and opinions

to which no response is required.

       21.     In response to paragraph 21 of Plaintiffs’ complaint, DPG admits that Brian Kemp

is the Governor of the State of Georgia. Paragraph 21 of Plaintiffs’ complaint otherwise contains

mere characterizations, legal contentions, conclusions, and opinions to which no response is

required.

                                    FACTUAL ALLEGATIONS

       22.     Paragraph 22 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required.

       23.     Paragraph 23 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required. DPG responds that the

Secretary of State’s website and publicly reported election data speaks for itself. DPG denies each

other or different allegation.

       24.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       25.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       26.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       27.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.



                                                -5-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 7 of 15



       28.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       29.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       30.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       31.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       32.     DPG responds that the Secretary of State’s website and publicly reported election

data speaks for itself. DPG denies each other or different allegation.

       33.     Denied.

       34.     Denied. The Michigan Department of State has explained that the “issues in the

unofficial vote counts in Michigan’s Antrim and Oakland counties were caused by human error,

not software glitches.” See Nicole Perlroth, No, Software Glitches Are Not Affecting Vote Counts,

NEW YORK TIMES (Nov. 9, 2020), https://www.nytimes.com/2020/11/09/technology/no-software-

glitches-are-not-affecting-vote-counts.html. The software issues that delayed the opening of

polling places in Morgan and Spalding Counties in Georgia on Election Day did not affect ballot

marking devices or casting of ballots at all; the delays were the result of issues with the Poll Pad

devices used by election officials throughout Georgia to check voters into their polling place. Id.

       35.     DPG lacks sufficient information to admit or deny the allegations in this paragraph

of the Complaint and on that basis denies same.

       36.     DPG lacks sufficient information to admit or deny the allegations in this paragraph

of the Complaint and on that basis denies same.



                                                -6-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 8 of 15



       37.     DPG lacks sufficient information to admit or deny the allegations in this paragraph

of the Complaint and on that basis denies same.

       38.     DPG lacks sufficient information to admit or deny the allegations in this paragraph

of the Complaint and on that basis denies same.

       39.     DPG lacks sufficient information to admit or deny the allegations in this paragraph

of the Complaint and on that basis denies same.

       40.     DPG lacks sufficient information to fully admit or deny the allegations in this

paragraph of the Complaint and on that basis denies same, but notes that even upon cursory review,

the Judicial Watch study upon which Plaintiffs rely appears flawed as it includes both active and

inactive registrants, thereby inflating the number of registrants. Similarly, the population estimates

rely on data from the American Community Survey, which is a five-year estimate that lags behind

actual population estimates in growing counties, artificially deflating such estimates.

       41.     DPG lacks sufficient information to admit or deny the allegations that Plaintiffs

allege have been reported by “Just Facts,” and on that basis denies same, but notes that even upon

cursory review, the “Just Facts” report references and appears to rely on a study of non-citizen

registration and voting that the United States District Court for the District of Kansas found to

have errors that would not support the conclusion that noncitizens registered or attempted to

register. See Fish v. Kobach, 309 F.Supp.3d. 1048, 1087-1088 (D. Kan. 2018), aff’d sub. nom.

Fish v. Schwab, 957 F.3d 1105 (10th Cir. 2020). DPG further states that Georgia law regarding

requirements to register to vote speaks for itself and denies each other or different allegation. All

remaining allegations in Paragraph 41 are denied. To the extent a response is required, DPG denies

the same.




                                                -7-
     Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 9 of 15



          42.   Admitted that Secretary Raffensperger has ordered a hand count of all votes cast in

the presidential race. The Wall Street Journal Article cited in Paragraph 42 speaks for itself.

          43.   Denied. Instead, multiple news outlets and fact checking operations have reported

that “[s]ocial media posts spread by Trump campaign officials suggest that voter fraud may have

occurred in Georgia, based on the claim that President-elect Joe Biden secured nearly 100,000

votes through ballots that were ‘ONLY’ cast for Biden — and not for any candidates in other

races” is false and “rests on a flawed assessment of vote tallies.” See Angelo Fichera, Faulty Claim

About      ‘Biden-Only’    Ballots   in    Georgia,     FACTCHECK.ORG        (Nov.     11,    2020),

https://www.factcheck.org/2020/11/faulty-claim-about-biden-only-ballots-in-georgia/; see also

Dan McLaughlin, No, There Were Not 95,000 Biden-Only Ballots in Georgia, THE NATIONAL

REVIEW (Nov. 11, 2020), https://www.nationalreview.com/corner/no-there-were-not-95000-

biden-only-ballots-in-georgia/.

          44.   Denied.

          45.   Denied.

          46.   Denied.

          47.   Denied.

                                            COUNT I

          48.   DPG incorporates its responses to the foregoing paragraphs as if fully set forth

herein.

          49.   Denied.

          50.   Denied.

          51.   Paragraph 51 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’



                                                -8-
    Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 10 of 15



characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       52.     Paragraph 52 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’

characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       53.     Denied.

       54.     DPG denies Plaintiffs have standing. The remaining allegations of Paragraph 54 of

Plaintiffs’ complaint contains mere legal contentions, characterizations, and opinions to which no

response is required. To the extent Plaintiffs’ characterization and interpretation of the cited law

differs from the text of the cited cases, DPG denies the allegations. All other allegations are denied.

       55.     Denied.

       56.     Paragraph 56 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’

characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       57.     Paragraph 57 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’

characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       58.     Paragraph 58 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’




                                                 -9-
    Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 11 of 15



characterization and interpretation of the cited law differs from the text of the cited cases and

statutory provisions, DPG denies the allegations.

       59.     Paragraph 59 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’

characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       60.     Paragraph 60 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent Plaintiffs’

characterization and interpretation of the cited law differs from the text of the cited cases, DPG

denies the allegations.

       61.     Denied.

       62.     Denied.

                                     PRAYER FOR RELIEF

       63.      DPG denies that Plaintiffs are entitled to a declaration because Plaintiffs have not

identified illegal votes in any counties in Georgia.

       64.     DPG denies that Plaintiffs’ requested declaratory relief is proper. DPG further

denies that Plaintiffs are entitled to a declaration that excludes any votes cast in the Defendant

counties.

       65.     DPG denies that Plaintiffs are entitled to a declaration regarding sufficiency of the

evidence because DPG denies that Plaintiffs have shown sufficient evidence to establish the

allegations in their complaint.

       66.     DPG denies that Plaintiffs are entitled to an injunction barring Defendants from

continuing with the certification process.



                                               - 10 -
    Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 12 of 15



        67.     DPG denies that Plaintiffs are entitled to costs and fees under 42 U.S.C ¶ 1988.

        68.     DPG denies that Plaintiffs are entitled to any relief.

                                   AFFIRMATIVE DEFENSES

        DPG asserts the following affirmative defenses without accepting any burdens regarding

them:

                                 FIRST AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because this Court lacks jurisdiction to

adjudicate Plaintiffs’ claims.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiffs lack standing to assert their claims.

                                 THIRD AFFIRMATIVE DEFENSE

        The Complaint fails, in whole or in part, to state a claim upon which relief can be granted.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred by the equitable doctrine of laches.

        DPG reserves the right to assert any further defenses that may become evident during the

pendency of this matter.

                   PROPOSED INTERVENORS’ REQUEST FOR RELIEF

        Having answered Plaintiffs’ complaint, DPG requests that the Court:

        1.      Deny Plaintiffs are entitled to any relief;

        2.      Dismiss Plaintiffs’ complaint with prejudice;

        3.      Award DPG its costs and attorneys’ fees incurred in defending against Plaintiffs’

                claims in accordance with 42 U.S.C. § 1988; and

        4.      Grant such other and further relief as this Court deems just and proper.



                                                 - 11 -
   Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 13 of 15




Dated: November 13, 2020.          Respectfully submitted,

                                     /s/ TODD M. BAIAD
                                     Todd M. Baiad
                                     Georgia Bar No: 031605
                                     Lucas D. Bradley
                                     Georgia Bar No: 672136
                                     One West Park Avenue (31401)
                                     P.O. Box 2139
                                     Savannah, GA 31402-2139
                                     Telephone: (912) 232-7000
                                     Facsimile: (912) 233-0811
                                     tmbaiad@bouhan.com
                                     ldbradley@bouhan.com

                                     Halsey G. Knapp, Jr.
                                     Georgia Bar No. 425320
                                     Joyce Gist Lewis
                                     Georgia Bar No. 296261
                                     KREVOLIN & HORST, LLC
                                     One Atlantic Center
                                     1201 West Peachtree Street, NW
                                     Suite 3250 | Atlanta, GA 30309
                                     Tel: 404-888-9700
                                     hknapp@khlawfirm.com
                                     jlewis@khlawfirm.com

                                     Marc E. Elias*
                                     Amanda R. Callais*
                                     Alexi M. Velez*
                                     Emily R. Brailey*
                                     PERKINS COIE LLP
                                     700 Thirteenth Street NW, Suite 800
                                     Washington, DC 20005
                                     Telephone: (202) 654-6200
                                     melias@perkinscoie.com
                                     acallais@perkinscoie.com
                                     avelez@perkinscoie.com
                                     ebrailey@perkinscoie.com

                                     Kevin J. Hamilton*
                                     Amanda J. Beane*
                                     PERKINS COIE LLP
                                     1201 Third Avenue, Suite 4900
                                     Seattle, Washington 98101

                                   - 12 -
Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 14 of 15



                                 Telephone: (206) 359-8000
                                 khamilton@perkinscoie.com
                                 abeane@perkinscoie.com

                                 Gillian C. Kuhlmann*
                                 PERKINS COIE LLP
                                 1888 Century Park East, Suite 1700
                                 Los Angeles, California 90067
                                 Telephone: (310) 788-3900
                                 gkuhlmann@perkinscoie.com

                                 Matthew J. Mertens
                                 Georgia Bar No: 870320
                                 PERKINS COIE LLP
                                 1120 NW Couch Street, 10th Floor
                                 Portland, Oregon 97209
                                 Telephone: (503) 727-2000
                                 mmertens@perkinscoie.com

                                 Counsel for Proposed Intervenor-Defendant

                                 *Pro Hac Vice Application Pending




                                - 13 -
    Case 4:20-cv-00281-RSB-CLR Document 10-1 Filed 11/13/20 Page 15 of 15



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the November 13, 2020, I electronically filed the within document

with the Clerk of the Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the attorneys of record.


                                                          s/ TODD M. BAIAD
                                                          Todd M. Baiad
                                                          Georgia Bar No: 031605
                                                          One West Park Avenue (31401)
                                                          P.O. Box 2139
                                                          Savannah, GA 31402-2139
                                                          Telephone: (912) 232-7000
                                                          Facsimile: (912) 233-0811
                                                          tmbaiad@bouhan.com




                                                - 14 -
